Opinion issued March 29, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00847-CV
———————————
CHRISTOPHER PINA AND
STEVE PINA, Appellants
V.
ERIKA Y. PINA AND NANCY M. PINA,
Appellees
 
 

On Appeal from the County Court at Law No. 1
Harris
County, Texas
Trial
Court Cause No. 965403
 
 

O P I N I O N
          Appellants,
Christopher Pina and Steve Pina,
challenge the county court’s judgment entered in favor of appellees, Erika Y. Pina and Nancy M. Pina, in Erika
and Nancy’s forcible entry and detainer suit against Christopher and Steve.  In their sole issue, Christopher and Steve
contend that the county court lacked subject-matter jurisdiction over Erika and
Nancy’s forcible entry and detainer lawsuit. 
        
          We vacate
and render a judgment dismissing Erika and Nancy’s forcible entry and detainer
lawsuit.
Background
          Erika,
Nancy, Christopher, and Steve are siblings. 
Erika and Nancy initially filed a Sworn Complaint for Eviction in
justice court against Christopher and Steve, seeking to evict their brothers
from a home and property in which their mother, Irma Mendoza, had lived prior
to her death.  In their complaint, Erika
and Nancy identified themselves as the owners of their deceased mother’s
property and alleged that one of the brothers had criminally assaulted them.  Erika and Nancy also declared that there was
not a lease on the property.  The justice
court entered judgment in favor of Erika and Nancy.  And it ordered that they recover possession
of the property from Christopher and Steve. 
The justice court set an appeal bond of $2,250 and ordered that
Christopher and Steve pay a monthly rental amount of $750 to remain in the
property during any appeal.  
          Christopher
and Steve appealed the justice court’s judgment to county court, and they filed
an answer generally denying Erika and Nancy’s allegations.  The county court conducted a hearing at which
attorneys for both Erika and Nancy and Christopher and Steve appeared.  There was no testimony presented at this
hearing, and none of the parties introduced any documents into evidence.  However, counsel for Erika and Nancy and
counsel for Christopher and Steve each made opening statements and arguments to
the county court regarding the right to immediate possession of the property.[1]   In her opening statement, Erika and Nancy’s
counsel explained that all four litigants were children of Mendoza, who had died
on January 14, 2010, while she was at the home of Nancy.  Counsel further explained that there were
multiple houses located on the property owned by Mendoza, Steve had moved into
one of the houses in March 2010, and Christopher had begun collecting rent from
an unrelated tenant who was occupying one of the other houses on the property.  At some point after Mendoza’s death, Erika
and Nancy learned that their mother had executed and filed a deed that gave them
title to the property.  Counsel explained
that Christopher and Steve, in April 2010, physically assaulted Erika and Nancy.  After the assault, Erika and Nancy filed the
forcible entry and detainer suit in justice court and sought to recover back
rent, court costs, and attorney’s fees from their brothers. 
          In
his opening statement and arguments, counsel for Christopher and Steve
explained that at the time of her death, Mendoza’s property had been “paid for”;
one of the brothers had made the final payment on the mortgage on the property;
the deed on which the sisters claimed title had been signed by Mendoza shortly
before her death; Mendoza could not read or write in English and was infirm at
the time that she allegedly signed the deed; the deed was procured through
“outright forgery”; the deed was filed on January 12, 2010, two days before
Mendoza’s death; and one of the sons had lived with Mendoza and cared for her prior
to her death.  Counsel contended that the
title claimed by the sisters was fraudulent and should be set aside, and counsel
informed the county court that Christopher and Steve had filed a separate suit
in the 164th District Court of Harris County alleging that the title that the
sisters filed was fraudulent.[2]  
After hearing the arguments of
counsel, the county court noted that it could not entertain “collateral attacks
on titles.”  It further stated, “It
appears that best title at this point is in [Erika and Nancy], that there is a
pending collateral attack on that title, which does need to be resolved by that
court.  My job is to grant judgment and
issue the writ, and it is [the district court’s] job to stay that if in equity
[the district court] case so dictates.”  The
county court then entered its written judgment in favor of Erika and Nancy,
finding that Christopher and Steve were “guilty of forcible detainer” and
ordering that Erika and Nancy recover possession of the property. The county
court also awarded Erika and Nancy attorney’s fees of $1,800, but conditioned
this award on Erika and Nancy “ultimately prevail[ing]
in the pending action [in district court] for declaratory judgment” “regarding
the deed to the said property,” and it set a supersedeas
bond at $18,000.  
Christopher and Steve subsequently
filed an Emergency Motion to Modify Judgment in which they argued that the
“issues as to the validity” of the sisters’ title were being litigated in the district
court.   Christopher and Steve also filed
a new-trial motion, in which they argued that the county court lacked
jurisdiction over the forcible entry and detainer suit because of the pending
lawsuit in the district court regarding title to the disputed property.  The county court did not expressly rule on
these motions.
Jurisdiction
In their sole issue, Christopher
and Steve argue that the county court lacked subject-matter jurisdiction over Erika
and Nancy’s forcible entry and detainer lawsuit because there was a “genuine
issue of title raised by the pending district court case” in which they were asserting
that that the title held by Erika and Nancy, on which they claimed the right to
immediate possession of the property, was fraudulent.  
Whether a trial court has subject-matter
jurisdiction is a question of law that we review de novo.  Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 228
(Tex. 2004).  A justice court in
the precinct in which real property is located has jurisdiction over a forcible
detainer suit.  See Tex. Prop. Code Ann. § 24.004 (Vernon Supp.
2011); Tex. Gov’t Code Ann. § 27.031(a)(2)
(Vernon Supp. 2011).   And a forcible detainer suit may be appealed
to the county court for a de novo review.  Tex. R. Civ. P. 749; Black v. Washington Mut. Bank, 318 S.W.3d 414, 416 (Tex.
App—–Houston [1st Dist.],2010, pet. dism’d w.o.j.).   However,
the county court’s jurisdiction is confined to the jurisdictional limits of the
justice court.  Hong Kong Dev., Inc. v. Nguyen, 229
S.W.3d 415, 434 (Tex. App.—Houston [1st Dist.] 2007, no pet.).  And a justice court is expressly deprived of
jurisdiction to determine or adjudicate title to land.  Tex.
Gov’t Code Ann. § 27.031(b)(4)–(5).  Thus, a county court that conducts a de novo
review in a forcible detainer action is restricted to the jurisdictional limits
that existed in the justice court, regardless of other statutory grants of jurisdiction.
 Black,
318 S.W.3d at 417. 

In a forcible detainer action, the
only issue to be determined is the entitlement to actual and immediate
possession of real property, and the merits of whether a party has title shall
not be adjudicated.  See Tex. R.
Civ. P. 746; Bruce v. Fed. Nat’l Mortg. Ass’n, 352
S.W.3d 891, 893 (Tex. App.—Dallas 2011, no pet. h.); Black, 318 S.W.3d at 416. 
A forcible detainer action is intended to be a speedy, simple, and
inexpensive method to obtain immediate possession of a property.  Marshall v. Housing Auth. of the City of San Antonio, 198 S.W.3d
782, 787 (Tex. 2006).  And a
forcible detainer action is “cumulative” of any other legal remedy that a party
may have.  See Bruce, 352 S.W.3d at 893; Rice
v. Pinney, 51 S.W.3d 705, 708 (Tex. App.—Dallas
2001, no pet.); Hong Kong Dev., Inc.,
229 S.W.3d at 437.  Thus, a party in a
forcible detainer suit is entitled to bring a separate suit in a district court
to determine the question of title.  Rice, 51 S.W.3d at 709; Villalon v. Bank One, 176 S.W.3d 66, 70–71 (Tex.
App.—Houston [1st Dist.] 2004, pet. denied) (“Forcible detainer actions in
justice courts may be brought and prosecuted concurrently with suits to try
title in district court.”).
Although a justice court has
subject-matter jurisdiction over a forcible detainer action, the justice court
and a county court on appeal lack jurisdiction to resolve any questions of
title beyond the immediate right to possession.  Black,
318 S.W.3d at 417. 
A justice court or county court at law is not deprived of jurisdiction
merely by the existence of a title dispute; rather, a justice or county court
is deprived of jurisdiction only if “the right to immediate possession
necessarily requires the resolution of a title dispute.”  Bruce,
352 S.W.3d at 893; see also Dormady v. Dinero Land &
Cattle Co., L.C., 61 S.W.3d 555, 557 (Tex. App.—San Antonio 2001, pet. dism’d w.o.j.) (“[I]f the
question of title is so intertwined with the issue of possession, then
possession may not be adjudicated without first determining title.”).
Courts have held that a county
court can determine possession without quieting title to a property if the deed
establishes a landlord-tenant relationship between the borrower and the
purchaser of the property at a foreclosure sale.  See Villalon, 176 S.W.3d at 71; see also Bruce, 352
S.W.3d at 893 (“Here, the Deed of Trust contains a provision that creates a
landlord-tenant relationship, and this relationship provides an independent
basis on which the trial court could determine the issue of immediate
possession without resolving the issue of title to the property.”) (citation
omitted); Black, 318 S.W.3d at 418
(stating that because “the terms of the deed of trust expressly create a
landlord and tenant-at-sufferance relationship between” party holding
possession of property through borrower and purchaser of property at
foreclosure sale, it was unnecessary for trial court to determine issue of
title before granting possession to purchaser); Rice, 51 S.W.3d at 712–13 & n.4 (Tex. App.—Dallas 2001, no
pet.) (“[O]ne indication that a justice court, and on appeal a county court,
may be required to adjudicate title to real estate in a forcible detainer
case—and, thus, exceed its jurisdiction—is when a landlord-tenant relationship
is lacking.”).  
Here, there is no deed of trust
provision that would provide an independent basis on which the county court
could have determined the issue of immediate possession.  See id.  Rather, the dispute over possession of the
property arose from Erika and Nancy’s argument that they were entitled to
immediate possession because their mother had signed a deed shortly before her
death granting title to them and divesting Christopher and Steve, or Mendoza’s
estate, of any interest in the property. 

We conclude that the determination
of the right to immediate possession of the property necessarily requires a
resolution of the title dispute between Erika, Nancy, Christopher, and Steve, and
jurisdiction properly lies with the district court.  See Geldard v. Watson, 214 S.W.3d 202, 208–09 (Tex. App.—Texarkana
2007, no pet.) (holding that justice court lacked
jurisdiction over forcible detainer suit because disagreement over right of
possession, which arose from familial dispute of homestead rights in property,
“necessarily required an adjudication of the merits of title”); Dass, Inc. v. Smith, 206 S.W.3d 197, 201 (Tex.
App.—Dallas 2006, no pet.) (holding that because landlord-tenant relationship
between parties had ended and parties had subsequently entered into purchase
agreement, determination of right to immediate possession necessarily required
resolution of title dispute and, thus, jurisdiction was proper in district
court); Gibson v. Dynegy Midstream Servs., L.P., 138 S.W.3d 518, 524 (Tex. App.—Fort Worth
2004, no pet.) (concluding that issue of title raised
by party’s allegations of adverse possession was “integrally linked” to issue
of possession); Gentry v. Marburger, 596 S.W.2d 201, 203 (Tex. Civ. App.—Houston
[1st Dist.] 1980, writ ref’d n.r.e.)
(holding that justice court lacked subject-matter jurisdiction
over forcible detainer suit where pleadings raised issues of title by adverse
possession and issue of “title to premises was directly involved”).  Accordingly, we hold that the county court
lacked jurisdiction over Erika and Nancy’s forcible entry and detainer suit.
We sustain Christopher and Steve’s
sole issue.
Conclusion
          We vacate
the judgment of the county court and render a judgment dismissing the forcible
entry and detainer suit brought by Erika and Nancy. 
 
 
                                                                    Terry Jennings
                                                                   Justice 
 
Panel
consists of Justices Jennings, Massengale, and Huddle.




[1]           It does appear that the trial court
placed unidentified witnesses under oath before trial, but only the arguments
of counsel are recorded in the reporter’s record.   


[2]
          The record before us does not
include a copy of the petition or any other filings from Christopher and
Steve’s suit filed in the 164th District Court. 
However, the reporter’s record reflects that all parties agreed that
this separate suit involved the dispute over the title to the property.  In their motion for new trial, Christopher
and Steve explained that this separate lawsuit was subsequently transferred to
Harris County Probate Court Number Two.